NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

ISIAH TURNER,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                            Case No. 2D18-2913
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Vivian T. Corvo,
Judge.

Isiah Turner, pro se.


PER CURIAM.

              Affirmed. See Ellis v. State, 762 So. 2d 912 (Fla. 2000); Turner v. State,

115 So. 3d 1011 (Fla. 2d DCA 2013) (table decision); Turner v. State, 60 So. 3d 1067

(Fla. 2d DCA 2011) (table decision); Turner v. State, 954 So. 2d 35 (Fla. 2d DCA 2007)

(table decision); Ward v. State, 946 So. 2d 33 (Fla. 2d DCA 2006); Ives v. State, 993
So. 2d 117 (Fla. 4th DCA 2008); Rangel v. State, 937 So. 2d 1218 (Fla. 3d DCA 2006).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.